DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both the adjusting mechanism and swivel cradle in Figure 2.
The drawings are objected to because of the following.  
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they fail to comply with the following §1.84 sections.
New corrected drawings in compliance with §1.84(m) are required in this application because the shading, particularly in Figure 1, makes it difficult to determine the structure of the claimed invention.
New corrected drawings in compliance with §1.84(l) are required in this application because the line and text quality, particularly in Figures 1-5, makes it difficult to determine the structure of the claimed invention and prevents satisfactory reproduction characteristics.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1, Line 10, the phrase “the direction of the axis of rotation” should read --a 
Claim 4, Lines 2-3, the phrase “which bears by an open side against the connection body” should read --which bears 
Claim 5 should read --The motor-hydraulic machine unit according to claim 4, wherein the connection body has a third fluid duct with a first end that forms a leakage connection in a region of the connection surface, and wherein the third fluid duct has an opposite end which leads out 
Claim 6, Line 2, the term “fluidtightly” should read --fluid tightly--
Claim 10, Lines 8-9, the phrase “arranged within the connection body and is otherwise closed fluidtightly” should read --arranged within the connection body and is  tightly--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 & 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4, the phrase "pot-like", in Line 2, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the -like, and solely using the term "pot” to describe the housing part.
As to Claim 10, the limitation " a control surface which has a first control kidney and a second control kidney which are each connected to an assigned first fluid duct", in Lines 4-6, is indefinite.  It is not clear if the assigned first fluid duct in Claim 10 is referring to the same assigned first fluid duct defined in Claim 1, Lines 5-6, or if a different assigned first fluid duct is being defined in Claim 10.  Since the relationship between the first fluid duct in Claim 10 and the first fluid duct in Claim 1, the limitation is indefinite.  For the purpose of examination, the limitation will be interpreted as the first and second working control kidneys are each connected to the same assigned first fluid ducts claimed in Claim 1.
As to Claim 11, the phrase "pot-like", first used in Line 2, and the phrase “tube-like”, first used in Line 9, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the -like, and solely using the terms "plate” and “tube” to describe the connection body for each use of the terms "pot-like" and “tube-like”.
As to Claim 12, the phrase "pot-like", first used in Line 3, and the phrase “tube-like”, first used in Line 2, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the -like, and solely using the terms "plate” and “tube” to describe the connection body for each use of the terms "pot-like" and “tube-like”.
As to Claim 13, the phrase "pot-like", first used in Line 2, and the phrase “tube-like”, first used in Line 3, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim unascertainable. See MPEP §2173.05(d).  This rejection may be overcome by removing the -like, and solely using the terms "plate” and “tube” to describe the connection body for each use of the terms "pot-like" and “tube-like”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6 & 7 are rejected under 35 U.S.C. 102 as being unpatentable over Kanamaru (EP0155487).
As to Claim 1, Kanamaru teaches a motor-hydraulic machine unit (Figure 1), comprising: an electric motor (Paragraph 0042); a hydraulic machine (the structure to the right of connection body 12 in Figure1); and a connection body (12) having a planar connection surface (the top surface of 12, as viewed in Figure 2) that delimits (as shown in Figure 2) a first working connection (see Figure 2 below) and a second working connection (see Figure 2 below), the first (see Figure 2 below) and second (see Figure 2 below) working connections are each in fluid exchange connection (as shown in Figures 1/2) with the hydraulic machine via a respective first (46) and second first fluid duct (48) of a plurality of first fluid ducts (46/48; see 112(b) interpretation above) in the connection body (12), wherein the electric motor (Paragraph 0042) and the hydraulic machine (the structure to the right of connection body 12 in Figure1) (i) have a common axis of rotation (the shaft 16 axis of rotation) that is arranged substantially parallel to (as shown in Figure 1) the connection surface (the top surface of 12, as viewed in Figure 2) and (ii) are arranged on opposite sides of (as shown in Figure 1 within the context of Paragraph 0042) the connection body (12) in the direction of the axis of rotation (along the shaft 16 axis of rotation), wherein the connection body (12) is traversed by a drive aperture (within which 18/20/22/24 sit) in the direction of the axis of rotation (along the shaft 16 axis of rotation), and wherein the electric motor the direction of the axis of rotation and the hydraulic machine (the structure to the right of connection body 12 in Figure1) are in rotary drive connection in a region of the drive aperture (within which 18/20/22/24 sit).  The term “region” is a broad term with no definitive boundaries.  Regardless of the connection point between the electric motor and the hydraulic machine, one of ordinary skill would conclude the electric motor and hydraulic motor are broadly within the region of the drive aperture as long as the electric motor is connected to the shaft 16, which is how Kanamaru describes the connection in Paragraph 0042.

    PNG
    media_image1.png
    426
    537
    media_image1.png
    Greyscale

Kanamaru Figure 2, Modified by Examiner

As to Claim 4, Kanamaru teaches all the limitations of Claim 1, and continues to teach the hydraulic machine (the structure to the right of connection body 12 in Figure1) comprises a housing part (10/14) of pot-like configuration (as shown in Figure 1) which bears an open side (the left side of housing part 10/14, as viewed in Figure 1) against (as shown in Figure 1) the connection body (12) such that the open side (the left side of housing part 10/14, as viewed in Figure 1) is completely covered by (as shown in Figure 1) the connection body (12).
As to Claim 6, Kanamaru teaches all the limitations of Claim 1, and continues to teach the drive aperture (within which 18/20/22/24 sit) is closed fluid tightly (via seal 22) toward surroundings (broadly interpreted to mean radially of the axis of rotation, which is shown in Figure 1) of the motor-hydraulic machine unit (Figure 1).
As to Claim 7, Kanamaru teaches all the limitations of Claim 1, and continues to teach the hydraulic machine (the structure to the right of connection body 12 in Figure1) is an axial piston machine (26, as shown in Figure 1) of swashplate configuration (as shown in Figure 1) which comprises a swivel cradle (68) and a cylinder drum (32), and wherein the cylinder drum (32) is arranged between (as shown in Figure 1) the connection body (12) and the swivel cradle (68) in the direction of the axis of rotation (along the shaft 16 axis of rotation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru, in view of Mori (U.S. PGPub 2012/0024145).
As to Claim 2, Kanamaru teaches all the limitations of Claim 1, and continues to teach the hydraulic machine (the structure to the right of connection body 12 in Figure1) has a displacement volume (Paragraph 0028) configured to be adjusted by a hydraulic adjusting mechanism (Figure 5, where Paragraphs 0029-0031 describe the mechanism shown in Figure 5 as an alternative to the adjustment screw shown in Figure 1).
Kanamaru is silent on how the hydraulic adjusting mechanism is actuated, so does not explicitly teach a control valve is in fluid exchange connection with the adjusting mechanism via second fluid ducts that are arranged in the connection body, and wherein the control valve is attached to the connection body.
Mori describes a hydraulic machine with similar structural features, and teaches a control valve (15) is in fluid exchange connection with (via passages 24 shown in Figure 1) the adjusting mechanism (10) via second fluid ducts (24) that are arranged in (although Figure 2 shows the majority of the length of passages 24 is shown in the hydraulic machine housing part 30, a portion of the passage is shown to continue into the connection body 40 to fluidly connect valve 15) the connection body (40), and wherein the control valve (15) is attached to (as shown in Figure 2) the connection body (40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to actuate the hydraulic adjusting mechanism, as taught by Kanamaru, with the control valve and ducts, as taught by Mori, to prevent deceleration shock during a rapid decrease in rotation speed (Paragraphs 0036-0037).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru, in view of Akasaka (U.S. Patent 5,231,912).
As to Claim 3, Kanamaru teaches all the limitations of Claim 1, but is silent on how the hydraulic adjusting mechanism shown in Figure 5 is actuated.  As such, Kanamaru does not teach a control valve is arranged at an inclination to the axis of rotation such that the control valve does not contact the electric motor.
Akasaka describes an adjustable swashplate pump, and teaches the use of a control valve (74) to actuate (Column 11, Line 24 to Column 12, Line 12) the hydraulic adjusting mechanism (18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use actuation mechanism with the control valve, as taught by Akasaka, to actuate the hydraulic adjusting mechanism, as taught by Kanamaru, to modulate the discharge pressure of the pump (Column 11, Lines 24-31).
The modification of the Akasaka actuation mechanism into the Kanamaru motor-hydraulic machine unit results in a control valve (Akasaka 74) is arranged at an inclination to (see end of paragraph for clarification) the axis of rotation (the Kanamaru shaft 16 axis of rotation) such that the control valve (Akasaka 74) does not contact (see end of paragraph for clarification) the electric motor (Kanamaru Paragraph 0042).  Akasaka Figure 16 shows the control valve, the hydraulic adjusting mechanism, and the cylinder block in series.  As such, when viewing Kanamaru Figure 1 --with the hydraulic adjusting mechanism of Figure 5 into Figure 1--, one of ordinary skill would be motivated to place the Akasaka control valve to the right of the swivel cradle 68 in Kanamaru Figure 1 to be consistent with placement in Akasaka Figure 16.  Once the control valve is modified into Kanamaru in this manner, the control valve will not be in contact with the Kanamaru electric motor regardless of the inclination angle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru, in view of Kane (U.S. PGPub 2018/0252209).
As to Claim 5, Kanamaru teaches all the limitations of Claims 1 & 4, and continues to teach what appears to be a third fluid duct (the dashed circle between 52A and 50B in Figure 2), but is silent on the structure.  As such, Kanamaru does not explicitly teach the connection body has a third fluid duct that forms a leakage connection in a region of the connection surface, and wherein the third fluid duct leads out at an opposite end in a region of the open side of the housing part.
Kane describes a swashplate pump with a connection body, and teaches the connection body (6) has a third fluid duct (44/46/L/L’) with a first end (the end meeting L’ in Figure 5; see Claim Objection above for interpretation clarification) that forms a leakage connection (Paragraph 0069) in a region of (as shown in Figures 4/5) the connection surface (52), and wherein the third fluid duct (44/46/L/L’) has an opposite end (the top surface of 6, as viewed in Figure 5; see Claim Objection above for interpretation clarification) which leads out in a region of the open side (the right side of 72, as viewed in Figure 7) of the housing part (72).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a leakage connection, as taught by Kane, in the connection body, as taught by Kanamaru, to maintain a pressure balance on the control surface, preventing vibration.

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru, in view of Langosch (U.S. Patent 5,320,501).
As to Claim 8, Kanamaru teaches all the limitations of Claim 1, and continues to teach the hydraulic machine (the structure to the right of connection body 12 in Figure1) has a first drive shaft (16).
Kanamaru is silent on how the electric motor is structurally connected to the pump shaft 16, so does not explicitly teach the electric motor has a second drive shaft that is separate from the first drive shaft, and wherein the first and second drive shafts are in rotary drive connection directly or via a separate coupling part.
Langosch describes a swashplate pump with a connection body, and teaches the electric motor (24/25) has a second drive shaft (28) that is separate from (as shown in Figure 1) the first drive shaft (31), and wherein the first (31) and second (28) drive shafts are in rotary drive connection (Column 3, Lines 3-4) directly or via a separate coupling part (32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the electric motor to the hydraulic machine, as taught by Kanamaru, with the coupling and in the manner, as taught by Langosch, to provide a means to rotate the hydraulic machine shaft.
As to Claim 9, Kanamaru, as modified, teaches all the limitations of Claims 1 & 8, and continues to teach first drive shaft (Kanamaru 16) is rotatably mounted with respect to (as shown in Kanamaru Figure 1) the axis of rotation (the Kanamaru shaft 16 axis of rotation) on a first rotary bearing (Kanamaru 18/20) that is received in (as shown in Kanamaru Figure 1) the connection body (Kanamaru 12).

Allowable Subject Matter
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record either alone or in combination does not teach or fairly suggest the motor-hydraulic machine unit with a hydraulic machine, electric motor, and connection body with multiple ducts of Claim 10, comprising at least one separate precompression cavity, which is configured to be connected exclusively via a fourth fluid duct to the cylinder bores, is arranged within the connection body and is otherwise closed fluid tightly, and the fourth fluid duct opens out on the control surface in the circumferential direction between the first and second control kidneys in the manner claimed.
Kanamaru (cited above), is considered the closest art of record, disclosing a motor-hydraulic machine unit with the multi-duct arrangement. However, Kanamaru does not contemplate a precompression cavity which is exclusively connected to the cylinder bores via a fourth fluid duct in the manner claimed.  It is not clear how one of ordinary skill in the art would modify the Kanamaru connection body to include the precompression cavity, fourth fluid duct and cylinder bores in the manner claimed without the benefit of hindsight.
Claims 11-13 depend on Claim 10, so would also be allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bonny (9,074,670) describes a motor-hydraulic machine unit with a hydraulic machine, electric motor, and connection body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746